Case 1:20-cv-01887-RC Document 1-14 Filed 07/13/20 Page 1of3

U.S. Department of Homeland Security
U.S, Citizenship and Immigration Services

 

 

October 31 * 2019 California Service Center
Laguna Niguel, CA 92677-0590
U.S. Citizenship
and Immigration
Services

MARY 8 YOUNG

QUINCE PACIFIC AVENUE DBA QUIN

c/o BECKI LYNN YOUNG

GROSSMAN YOUNG AND HAMMOND LLC WAC1990338259

8737 COLESVILLE ROAD STE 500

SILVER SPRING, MD 20910 Associated Case Number:

WAC1917251787
Form I-290B, Notice of Appeal or Motion

MOTION

You filed Form: I-129, pursuant to section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act
(INA). On August 19, 2019, U.S. Citizenship and Immigration Services (USCIS) denied the benefit
request for the reason(s) discussed in that decision, On September 19, 2019, you filed the present
motion to reopen and reconsider with a Notice of Appeal or Motion (Form I-290B).

I. Requirements for a Motion

An overarching requirement for a motion to reopen and reconsider is found at Title 8, Code of Federal
Regulations (8 CFR) § 103.5(a)(1)(i), which states in part:

General. Except where the Board has jurisdiction and as otherwise provided in 8 CFR parts 3,
210, 242 and 245a, when the affected party files a motion, the official having jurisdiction

may, for proper cause shown, reopen the proceeding or reconsider the prior decision. Motions
to reopen or reconsider are not applicable to proceedings described in §274a.9 of this chapter...

To merit reopening or reconsideration, the motion must show proper cause for granting the motion. As
stated in 8 CFR § 103.5(a)(4), “[a] motion that does not meet applicable requirements shall be
dismissed.”

8 CFR § 103.5(a)(2) provides for the following requirements for a motion to reopen:
Requirements for motion to reopen, A motion to reopen must state the new facts to be
provided in the reopened proceeding and be supported by affidavits or other documentary
evidence. A motion to reopen an application or petition denied due to abandonment must be
filed with evidence that the decision was in error because:
(i) The requested evidence was not material to the issue of eligibility;
(ii) The required initial evidence was submitted with the application or petition, or the

request for initial evidence or additional information or appearance was complied
with during the allotted period; or

CSCI290BCSC120000 12492767 Lof3 WWWw.uscis.g0v

MA
Case 1:20-cv-01887-RC Document 1-14 Filed 07/13/20 Page 2 of 3

(iii) The request for additional information or appearance was sent to an address other
than that on the application, petition, or notice of representation, or that the applicant
or petitioner advised the Service, in writing, of a change of address or change of
representation subsequent to filing and before the Service's request was sent, and the
request did not go to the new address.

The instructions to the Form I-290B have the following requirements for a motion to reopen:

Motion to Reopen: A motion to reopen must state new facts and must be supported by
documentary evidence demonstrating eligibility for the required immigration benefit at the
time you filed the application or petition.

Regarding a motion to reconsider, 8 CFR § 103.5(a)(3) requires that:

A motion to reconsider must state the reasons for reconsideration and be supported by any
pertinent precedent decisions to establish that the decision was based on an incorrect
application of law or Service policy. A motion to reconsider a decision on an application or
petition must, when filed, also establish that the decision was incorrect based on the evidence
of record at the time of the initial decision.

The instructions to the Form I-290B further state:

Motion to Reconsider: A motion to reconsider must demonstrate that the decision was based
on an incorrect application of law or policy, and that the decision was incorrect based on the
evidence in the case record at the time of the decision. The motion must be supported by
citations to appropriate statutes, regulations, precedent decisions, or statements of USCIS

policy.

A motion to reconsider should not be used to raise a legal argument that could have been raised earlier
in the proceedings. See Matter of Medrano, 20 I&N Dec, 216, 219 (BIA 1990, 1991), Rather, any
“arguments” that are raised in a motion to reconsider should flow from new law or a de novo legal
determination that could not have been addressed by the affected party. Matter of O-S-G-, 24 I&N
Dec. 56, 58 (BIA 2006). Further, the reiteration of previous arguments or general allegations of error
in the prior decision will not suffice. Instead, the affected party must state the specific factual and
legal issues raised on appeal that were decided in error or overlooked in the initial decision. See Matter
of O-S-G-, 24 I&N Dec. at 60.

II. Discussion

USCIS denied the benefit request because the beneficiary was found not qualified to perform the
specialty occupation. On motion, you did not submit any documents that were not already in the
record:

On motion, you did not submit new facts that are supported by affidavits and/or documentary evidence
demonstrating eligibility at the time the underlying application or petition was filed. Thus, the motion
does not meet the requirements for a motion to reopen.

Regarding the motion to reconsider, you did not provide probative reasons for reconsideration that are

supported by citations to appropriate statutes, regulations, or precedent decisions when filed and
establish that the decision was based on an incorrect application or law or policy, and that the decision

CSCI290BCSC12000012492767 2 of 3 www.uscis.gov

MM
Case 1:20-cv-01887-RC Document 1-14 Filed 07/13/20 Page 3 of 3

was incorrect based on the evidence of record at the time of the decision. Thus, the motion does not
meet the requirements for a motion to reconsider.

IIL. Conclusion
The burden of proof rests with you in this proceeding. A motion that does not meet the applicable
requirements shall be dismissed. Here, the motion does not meet the requirements of a motion to
reopen or a motion to reconsider. Therefore, the instant motion to reopen and reconsider is dismissed

and the prior decision will remain unchanged.

Sincerely,

Kathy A. Baran
Director, California Service Center

CSCI290BCSC12000012492767 30f3 wwiw.uscis.g0v

MONIT
